427 F.2d 352
UNITED STATES of America, Plaintiff and Appellee,v.Carlos ROSAS-GARDUNO, Defendant and Appellant.
No. 24853.
United States Court of Appeals, Ninth Circuit.
April 14, 1970.

Alfred C. Marquez (argued), Tucson, Ariz., for appellant.
Richard Allemann (argued), Asst. U. S. Atty., Richard K. Burke, U. S. Atty., Tucson, Ariz., for appellee.
Before MERRILL and KOELSCH, Circuit Judges, and WILKINS, District Judge*.
PER CURIAM:


1
Appellant seeks reversal of conviction for escape from confinement at Federal Prison Camp, Safford, Arizona, pursuant to 18 U.S.C. Sec. 751. He asserts that the proof at trial of the elements of the crime of escape was inadequate.


2
We reject the assertion for the following reasons:


3
1. Conviction was established by an exemplified copy of the judgment of conviction (Government Exhibit II).


4
2. Commitment was established by the original certificate of the Deputy United States Marshal that defendant had been delivered to the prison camp.


5
3. Defendant's contention that the Government was required to prove, in addition, that confinement at Safford was by direction of the Attorney General has been rejected in United States v. Jones, 392 F.2d 567 (C.A.4, 1968), and we agree.


6
Conviction affirmed.



Notes:


*
 Honorable Philip C. Wilkins, United States District Judge for the Eastern District of California, sitting by designation